Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 3/23/21.  Claims 1-5 are pending and have been examined.
	Claims 1-5 are rejected.

Drawings
	The drawings filed on 3/23/21 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/7/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: detected value acquiring unit in claim 1, deletion processing unit in claim 1-3, first processing unit in claims 1-3, second processing unit in claims 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claims 1-5 are directed to an abstract idea. Under Step 1, claims 1-5 are either apparatus, method or an article of manufacture, using claim 1 as an illustrative example, claim recites the following “updates a unit space, which is configured by a plurality of bundles of detected values for each of a plurality of evaluation items and serves as reference when calculating a Mahalanobis distance, deletes one bundle from the plurality of bundles of detected values configuring the unit space when adding the bundle of detected values to the unit space, randomly deletes one bundle from the plurality of bundles of detected values configuring the unit space, and deletes, for detected values of an evaluation item determined in advance among the plurality of evaluation items, any one bundle, among bundles including detected values with highest frequency of appearance in the unit space or one bundle of two bundles between which a difference in detected value is smallest in the unit space”.  Under Step 2A, Prong One, the claim is directed to an Abstract idea because it is a mental process.  
The limitation of “updates a unit space, which is configured by a plurality of bundles of detected values for each of a plurality of evaluation items and serves as reference when calculating a Mahalanobis distance, deletes one bundle from the plurality of bundles of detected values configuring the unit space when adding the bundle of detected values to the unit space, randomly deletes one bundle from the plurality of bundles of detected values configuring the unit space, and deletes, for detected values of an evaluation item determined in advance among the plurality of evaluation items, any one bundle, among bundles including detected values with highest frequency of appearance in the unit space or one bundle of two bundles between which a difference in detected value is smallest in the unit space” is a mental process. As described in the specification [0045]-[0050] and [0059]-[0074] of the published document US20220026866 encompass the user mentally performing concepts.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application, claim 1 recites “deletion processing unit”, “first processing unit” and “second processing unit”. The deletion processing unit, first processing unit and the second processing unit are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)). Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The limitation “detected value acquiring unit that acquires the bundle of detected values detected in a constant cycle” represents mere data gathering that is necessary for use of the recited judicial exception. Thus “detected value acquiring unit that acquires the bundle of detected values detected in a constant cycle” is insignificant extrasolution activity, see MPEP 2106.05(g), the “detected value acquiring unit that acquires the bundle of detected values detected in a constant cycle” does not integrate the invention into a practical application because it represents mere data gathering. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the deletion processing unit, first processing unit and the second processing unit are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications, which cannot provide an inventive concept. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).  As analyzed in the previous step, the limitation “detected value acquiring unit that acquires the bundle of detected values detected in a constant cycle” represents collecting data that is necessary for use of the recited judicial exception. Collecting data is well-understood, routine and conventional because the courts have identified sending and receiving data over a network to be well-understood, routine and conventional. Please see MPEP 2106.05(d)(II) which states “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”. 
Thus, these limitations do not amount to significantly more. These claims are not patent eligible.
Claim 4 is a method claim corresponds to the apparatus claim 1, therefore, Step 2A prong 1, prong 2 and step 2B can be analyzed in a similar manner and these claims wouldn’t be eligible either.
Claim 5 is a program claim corresponds to the apparatus claim 1, therefore, Step 2A prong 1, prong 2 and step 2B can be analyzed in a similar manner and these claims wouldn’t be eligible either. 
	Dependent claims 2-3 do not contain additional limitations that integrate the exception into a practical application or amount to significantly more than the exception.
Claims 5 is further rejected because the applicant has provided evidence that the applicant intends the term "program” to include non-statutory matter.  The word "program" is insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure.  As such, the claim(s) is/are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter. The Examiner suggests amending the claim(s) to read as a “a program stored on a non-transitory machine-readable storage medium”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190018402 (provided in the 5/7/21 IDS) to Enomoto et al. (hereinafter “Enomoto”), in view of US 20120041575 (provided in the 5/7/21 IDS) to Maeda et al. (hereinafter “Maeda”).

	As for claim 1, Enomoto substantially discloses a unit space update device that updates a unit space, which is configured by a plurality of bundles of detected values for each of a plurality of evaluation items and serves as reference when calculating a Mahalanobis distance (Enomoto, see Fig. 1, [0011]-[0013] and [0065] for an abnormality monitoring apparatus that updates a unit space, which is configured by a plurality of bundles of detected values for each of a plurality of evaluation items and serves as reference when calculating a Mahalanobis distance), the unit space update device comprising: a detected value acquiring unit that acquires the bundle of detected values detected in a constant cycle (Enomoto, see Fig. 7-Fig. 9 and their corresponding paragraphs), and a deletion processing unit that deletes one bundle from the plurality of bundles of detected values configuring the unit space (Enomoto, see Fig. 2B, its corresponding paragraphs and [0078]). Enomoto does not explicitly disclose delete one bundle when adding the bundle of detected values to the unit space, wherein the deletion processing unit has a processing unit that deletes, for detected values of an evaluation item determined in advance among the plurality of evaluation items, one bundle of two bundles between which a difference in detected value is smallest in the unit space. 
	However, Maeda in an analogous art discloses delete one bundle when adding the bundle of detected values to the unit space (Maeda, see Fig. 7 and its corresponding paragraphs), wherein the deletion processing unit has at least one of a first processing unit that randomly deletes one bundle from the plurality of bundles of detected values configuring the unit space and a second processing unit that deletes, for detected values of an evaluation item determined in advance among the plurality of evaluation items, one bundle of two bundles between which a difference in detected value is smallest in the unit space (Maeda, see [0103]-[0104], [0077], and [0135]-[0136]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Maeda into the apparatus of Maeda. The modification would be obvious because one of the ordinary skill in the art would want to delete duplicate signals to retain signals other than the duplicate signals (Maeda, see [0104]).

	Claim 4 is a method claim corresponding to the apparatus claim 1, it is therefore rejected under similar reasons set forth in the rejection of claim 1.

	Claim 5 is a program claim corresponding to the apparatus claim 1, it is therefore rejected under similar reasons set forth in the rejection of claim 1.

	As per claim 2, the rejection of claim 1 is incorporated, Maeda further discloses the deletion processing unit has both of the first processing unit and the second processing unit (Maeda, see [0077], [0104], and [0135]-[0136]), and the deletion processing unit selects any one of the first processing unit and the second processing unit to cause the selected one to perform deletion processing when adding the bundle of detected values to the unit space (Maeda, see Fig. 7, its corresponding paragraphs, [0077], [0104], and [0135]-[0136]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Maeda into the apparatus of Maeda. The modification would be obvious because one of the ordinary skill in the art would want to delete duplicate signals to retain signals other than the duplicate signals (Maeda, see [0104]).

Allowable Subject Matter
Claim 3 would be allowable if the 35 U.S.C. 101 rejection, set forth in this Office action, is overcome and to include all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	US8091014 discloses a first microcomputer is monitored by a second microcomputer, which periodically transmits data relating to a main function to the first microcomputer to be processed. The first microcomputer periodically updates a variable value, performs a predetermined calculation operation whose final result should be a specific fixed value, adds that final result to the updated variable value to obtain a sum value, and transmits the sum value and updated variable value concurrently to the second microcomputer. The second microcomputer determines that the first microcomputer is operating abnormally if the difference between the received sum value and variable value is not equal to the specific fixed value.
	US9300823 discloses a maintenance necessity estimation apparatus including a storage unit that stores in advance an estimation model and estimates first necessity information indicating a degree of necessity of a maintenance work with respect to the drive member in accordance with the output information, an acquisition section that acquires a second transit time and second feature information of an image processing apparatus which is an estimation target of second necessity information, and an estimation section that estimates necessity information of the image processing apparatus which is the estimation target using, as input information, a value corresponding to the second transit time and the second feature information acquired by the acquisition unit, using the estimation model stored in the storage unit.
	US7962054 discloses an acquiring unit that acquires a plurality of types of operation control information of the image forming apparatus that indicate deterioration of a toner in the image forming apparatus or deterioration of a component of the image forming apparatus. An index value calculating unit calculates an index value indicating a state of the image forming apparatus based on the acquired operation control information. An abnormality judging unit judges whether the image forming apparatus abnormality has occurred and predicts an occurrence of a failure that requires maintenance of the image forming apparatus due to deterioration of the toner in the image forming apparatus or deterioration of the component of the image forming apparatus based on the index value.
	Hsu et al., “An adaptive forecast-based chart for non-gaussian processes monitoring: with application to equipment malfunctions detection in a thermal power plant”, IEEE, 2011.- discloses using the Mahalanobis distance to monitor plant operations, Mahalanobis distance (section III.A), creating unit space (section III.B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117